 ARKANSAS RICE GROWERSArkansas Rice Growers Cooperative Associa-tionandInternationalUnion of UnitedBrewery, Flour,Cereal,SoftDrink andDistilleryWorkers of America,AFL-CIO.Cases 26-CA-2513 and 26-CA-2532.June 19,1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNINGAND ZAGORIAOn March 30, 1967, Trial Examiner John H. Eadieissued his Decision in the above-entitled proceeding,finding that the Respondent had engaged in and wasengaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. Thereafter,theRespondent filed exceptions to the TrialExaminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in the case, and hereby adopts thefindings, conclusions, and recommendations of theTrial Examiner except as modified below.AMENDEDCONCLUSIONS OF LAWThe Board hereby renumbers conclusion of lawNo. 7 as No. 8, and adds the following as conclusionof law No. 7:"7.By refusing the Union's request to furnishpertinentwage and payroll data, and by itsunreasonabledelay in furnishing such data,Respondent has engaged in violations of Section8(a)(5) and (1) of the Act."ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoardadoptsasitsOrder theRecommended Order of the Trial Examiner andhereby orders that the Respondent, Arkansas RiceGrowers Cooperative Association, Stuttgart andJonesboro,Arkansas,itsofficers,agents,successors,and assigns,shall take theaction setforth in the Trial Examiner's Recommended Order,as herein modified:1.Substitute a comma for the period at the end ofparagraph1(b)andadd the following: "or577unreasonably delaying in furnishing it to the Union."2.Substitute the word "our" for the word "my" inthe last paragraph of the notice.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN H. EADIE, Trial Examiner: This proceeding washeld before me in Jonesboro, Arkansas, on December 6and 7, 1966, on the consolidated complaint of the GeneralCounsel and the answer of Arkansas Rice GrowersCooperative Association, herein called the Respondent.'The issue litigated was whether the Respondent violatedSection 8(a)(1) and (5) of the Act. After the hearing theGeneral Counsel, International Union of United Brewery,Flour,Cereal, Soft Drink and DistilleryWorkers ofAmerica, AFL-CIO, herein called the Union, and theRespondent filed briefs with me.Upon the entire record in the case, and from myobservation of the witnesses, I make the following:FINDINGSOF FACT21.THE BUSINESS OF THE RESPONDENTThe Respondent is an Arkansas corporation. It hasplants at Stuttgart and Jonesboro, Arkansas, where it isengaged in the milling and marketing of rice and relatedproducts.During the 12-month period preceding the date of thecomplaint herein, the Respondent processed, sold, andshipped products valued in excess of $50,000 from itsStuttgart and Jonesboro plants, directly to points locatedoutside the State of Arkansas.The consolidated complaint alleges, the Respondent'sanswer admits, and I find that the Respondent is engagedin commerce within the meaning of the Act.II.THE LABORORGANIZATION INVOLVEDThe Union is a labor organization which admits tomembership employees of the Respondent.III.THE UNFAIR LABOR PRACTICESIn anelection conducted by the Board on November 18,1965, a majority of the Respondent's Stuttgart employeesin anappropriate unit designated and selected the Unionas their representative for the purposes of collectivebargaining.In anelection conducted by the Board onMarch 3, 1966, a majority of the Respondent's employeesin a separate appropriateunitat the Jonesboro plantselected the Union as their collective-bargaining agent.The Board certified the Union on February 8, 1966, for theStuttgart plant and on May 12, 1966, for the Jonesboroplant.The Respondent and the Union met for contractnegotiations at Stuttgart starting onMarch 30, 1966.Thereafter,meetings covering Stuttgart were held on'The chargesinCases 26-CA-2513 and26-CA-2532 werefiledon August 10 and September 1, 1966,respectively.Theconsolidated complaint issued on September 29,1966.2With one exception,there are no material issues of fact in thiscase165 NLRB No. 62 578DECISIONSOF NATIONALLABOR RELATIONS BOARDApril 5, 6, and 20, May 19 and 24, June 8 and 29, July 26,August 11, September 22, and November 23. The partiesmet for contract negotiations at Jonesboro on July 22 and27 and September 23. Edward Gerchak, an Internationalrepresentative of the Union, was the chief negotiator forthe Union. Committees, composed of employees at eachplant, also appeared for the Union at the meetings. Bill S.Clark, the Respondent's attorney, C. J. Guffin, itspersonnel manager, and James Mason, its assistant vicepresidentandgeneralmanager,representedtheRespondent.At the meeting held on March 30 the Union submitted aproposed contract. This contract provided for a checkoffof union dues and a general wage increase of 20 cents. TheUnion requested the Respondent to furnish it withinformation on job classifications and rates of pay.At the meeting held on April 6 the Respondentsubmittedwrittencontractcounterproposals.Theseproposals did not provide for a checkoff of union dues orfor a general wage increase. The Respondent presented tothe Union a document entitled, "Labor Classifications-Stuttgart"The document set forth various laborclassificationsand the wage rates applicable to theparticular grades. It requested the Union to keep thisinformation "confidential" because "it could be easilymisunderstood if it is not adequately explained." TheRespondent orally proposed to retain its existing policy ofgranting wage increases based upon merit and an annualreview.Guffinexplainedthefactorstaken intoconsideration in this connection.At the meeting held on April 20 the Respondentproposed that its existing fringe benefits, such asvacations and holidays, as set forth in its handbookentitled, "Employment with a Purpose," be retained. Inaddition to the handbook it furnished the Union withcopies of interpretive bulletins on these fringe benefits"that had been written through the years." The Unionagreed to gd along with such fringe benefits, excepting thatsenior employees be permitted to exercise preference onvacations.Itcontinued to demand a general wageincrease, but agreed to the annual review and meritincreases, provided that it had the right to challenge theRespondent'sdecisionsonsuchincreases.TheRespondent refused to grant checkoff of dues, stating thatitwas against checkoff "as a matter of principle [since]thiswas doing the Union's work." The Respondent alsogave as a reason for its refusal the cost of changing its"IBM machine" which printed the payroll checks. TheUnion requested a list of names of employees, their hiringdates, their classifications, their rates of pay, and the datesof their last wage increases. The Respondent refused toprovide this information. The Union continued to proposea contract with a term of 1 year. The Respondent indicatedthat its proposal was for a 5-year period.On April 21 Gerchak sent the Respondent a telegram inwhich he renewed the Union's demand for information onindividual employees. By letter dated April 29, 1966, Clarkrefused to supply the Union with the requestedinformation, claiming it to be "of a confidential nature."Either at the meeting held on April 20 or May 19, theUnion proposed that in lieu of checkoff it be permitted to9The undisputed evidence showsthatfor a number of yearsprior to the above date insurance agents regularly collectedpremiums and "loan sharks" collected installment payments frommake in-plant collection of dues. Gerchak testified that onMay 19 the Union made this proposal; it indicated thatsuch in-plant collections could be made by "the committeeor officers of the union ... on non-working time in thelunch rooms, locker rooms and other areas when theemployees were not working"; and when the Respondentrefused to accept this proposal, the Union pointed out thatinsurance agents were allowed in the plant in order tocollectpremiums from employees.3 During cross-examination Gerchak was questioned and testified asfollows:Q. Did you make an offer that the unionrepresentative go down to the plant and collect thedues in the same manner as insurance agents andloan sharks?A.No, sir.Q.Well, what was your proposition?A.We discussed the problem of a unionrepresentative having access to the plant in relation togrievances and other union matters. But not to collectdues as such.Q. As a matter of fact, we never had anydisagreement about a union agent having access tothe plant to adjust grievances, did we, Mr. Gerchak?A.No, except you wanted a waiver to save, orarrange it so the company wouldn't be liable in theevent that he was hurt or something else..Q. And do you recall the reasons we gave you forthat suggestion?A.Well I presume that company liability for injurywas the topic of conversation.Q.Was it our insurance structure; our insurancecompany?A. Something like that, yes.Q. Now going back to this in-plant collection. Myquestion was, did you suggest at that meeting that aunion representative could go down to the plant muchthe same as an insurance collector or loan shark, andcollect union dues?A.No, sir. If I remember right I told you they hadother things to do besides going to the plant andcollecting dues.Guffin testified that at the meeting of April 20 the Unionproposed in-plant collection of dues; Gerchak stated thathe would be the individual who would collect the dues; theRespondent refused to grant him access to the plant forthis purpose; the question of liability for personal injury intheplantwas discussed in this connection; theRespondent stated that it had no objection to "employeeson their own time in non-working areas" collecting dues orconducting other union business; and at the meeting heldon May 19 the Union again proposed in-plant collection ofdues by a "union representative."Concerning the discussions on in-plant collection ofunion dues, Clark testified to the following:Iwill state that at Stuttgart I agree with Mr. GuffinthatMr. Gerchak was the one that was to go downthere and make the collections in the plant becausewe specifically discussed his liability and madecomparisons to insurance agents going down thereand so forth.employees during working time and while supervisors werepresent, and that the Respondent banned the practice shortlyafter Gerchakmade mention of it. ARKANSAS RICE GROWERSHere at Jonesboro we had the discussion, it was myunderstanding even at Jonesboro, it would be a unionrepresentative other than one that worked in the plantthatwas to make these collections. That was myunderstanding. But we discussed both aspects of it, Ido recall that, and we did discuss the possibility of anemployee in the plant making the collections.I can not state definitely whether he said, "I, Mr.Gerchak would go down there." I can't state thatabsolutely,butIcan state that it was ourunderstanding from the suggestion he made that itwould either' be Mr. Gerchak, or in the beginningthere,Mr.Woodall who was working with Mr.Gerchak, or some outside union representative. Notone in the plant such as Lawson, the union president.As to the reason why the Respondent rejected the Union'sproposal for collecting dues, Clark testified:Well, in Stuttgart-the same reason would applyessentially in Stuttgart as in Jonesboro-that it wouldamount to interference with production. And we diddiscuss the fact-it was directed to our attention, butIwill say that we did not realize that it existed to theextent as presented here yesterday by the testimony,particularlyhere in Jonesboro-about insuranceagents and these loan sharks and so forth comingdown, but we distinguished between the insurancewould apply to several employees whereas if you didthat for a union dues, you would have 50 to 60 ormaybe as high as 70 employees involved. Andcertainly with that number it would have to interferewith production. I mean, that's our feeling and ourthinking on it.As noted above, Guffin testified, in substance, that theRespondent rejected the Union's proposal becauseGerchak stated that he himself would collect the dues.Clark testified that it was his "understanding" thatGerchak was the one who would collect the dues, but thathe could not state "definitely" that Gerchak made such astatement.He admitted that "the possibility of anemployee in the plant making the collections" wasdiscussed. Clark's testimony concerning the reason whythe Respondent would not accept the Union's proposalappears to some extent to conflict with Guffin's testimonyand to corroborate that of Gerchak. Accordingly, I creditthe above testimony of Gerchak.At the meeting held on May 19 Gerchak again renewedtheUnion'sdemand for wage and classificationinformation. The Union reduced its demand for a generalwage increase from 20 to 15 cents. At the meeting held onMay 24 the Union indicated that it was agreeable to theRespondent'sannualwage review, provided that it wassubject to the grievance procedure. Mason stated thatwage increases resulting from the review would be granted"solely at the company's discretion" and were "none ofthe union's business."On May 24, 1966, the Union sent the Respondent a letterin which it made "a continuing request" for the followinginformation:A list of all employees in the bargaining unit. Alsothe date of hire.579Classification of each employee.Job description of each classification.Wage rate paid each employee.The date and amount of last increase in pay of eachemployee.Present method of evaluating each classification.How are theannualreviews conducted.What factors are consideredinevaluatingemployees for the purpose of giving each an increasein pay.On May 26, 1966, Gerchak wrote to H. L. Parks, plantmanager atJonesboro. Gerchak requested substantiallythe same information as the above with respect to theJonesboro plant.By letter dated May 30, 1966, Clark advised Gerchakthat the Respondent had no objection to furnishing theUnion with a list of all employees in the Stuttgartbargainingunitand their dates of hire. Clark stated thatthe Respondent refused to supply the remainder of therequested information for Stuttgart "in view of theexperience that just occurred at Carlisle, Arkansas," andthat it also refused to furnish requested information forJonesboro because it had "serious doubts" of the legalityof the certification.4At the meeting held on June 8 Gerchak referred toClark's letter of May 30 and requested the promised list ofemployees. Clark said that he did not have it and askedwhy the Union wanted the information, claiming that theHazen incident showed that the Union wanted it solely forthe purpose of organizing other plants of the Respondent.Gerchak denied knowledge of the distribution at Hazen.The Respondent agreed to send the Union the list ofemployees and their dates of hire. The parties discussedcheckoff of dues. The Union stated that it did not believethe changing of the IBM machine would be as expensiveas claimed. The Respondent agreed to bring Carle, itssecretary-treasurer, to the next meeting to explain the costinvolved. In-plant collection of dues was discussed. TheRespondent's position was that it would not agree tocollection of dues "on work time or off work time" as it didnot want its employees "bothered while working." Guffinexplained the Respondent's policies with respect to annualreview and meritincreasesand outlined the factors takenintoconsideration.He advised the Union that theRespondent had no written policy on this subject and thatsuch policy would have to be reduced to writing in order tosatisfy the Union's demand for information.On June 10 the Respondent sent the Union the list ofemployees and their dates of hire. By letter dated June 13,1966, the Union acknowledged receipt of the list andrenewed its request for the balance of the information ithad previously demanded. By letter dated June 24, 1966,Guffin advised Gerchak that the Respondent refused tosupply theremaininginformation "upon advice from ourattorney." Guffin stated, "Our approach to making wageconsiderationshasbeenfullydiscussed in ournegotiations,and we have never declined to explain thedetails of policy in this area."Carle was present at the meeting held on June 29. Heexplained that it would cost between $30,000 to $50,000 tochange the IBM machine to include checkoff of dues. In"Hubert Hatfield, manager of Respondent's plant located atletter Clark mistakenly referred to Carlisle. Gerchak admittedHazen, Arkansas, testified that during May an unknown personthat he had had about 200 copies of this information reproducedleft on a desk at the plant copies of the classification informationand that he had distributed them to employees at a union meetingwhich the Respondent had supplied to the Union In the aboveHe denied having anything to do with leaving copies at Hazen. 580DECISIONSOF NATIONALLABOR RELATIONS BOARDaddition theRespondent reiterated its opposition tocheckoff "as a matter of principle" and still refused topermit in-plant collection of dues. Clark agreed to furnishthe classification of each employee but not the individualwage rates. Guffin again explained the Respondent'smethod ofarriving at wage increases under its annualreview. In this connection the Union argued that thedeterminations of foremen should be subject to thegrievance procedure. Mason remarked, "Why do we haveto talk with the union to give a pay raise? We are going todo what we have been doing, union or not .... Who isrunning the Company, Arkansas Rice Growers or theUnion?" Gerchak made a "continuing request" for thewage information that had not been supplied.During the early part of July Guffin met with Gerchak.He furnished Gerchak with the classification of eachemployee at the Stuttgart plant, his specific job title, hisdate of hire, and the date and percentage of his last wageincrease.The parties met at Jonesboro on July 22. The Unionpresented the same contract proposal that it had proposedat the beginning of the Stuttgart negotiations. Gerchaksuggested in the interest of saving time "what had been amatter of discussion in Stuttgart-these items could beincluded or accepted as being part of the negotiations inJonesboro."The Respondent did not object to thisarrangement. Clark rejected the Union's proposal forcheckoff or in-plant collection of dues.At the meeting held on July 26 at Stuttgart theRespondent furnished the Union with the wage data that itpreviously had refused to supply.5 The Union agreed thatsince it was time for the annual wage review, theRespondent was free to prepare and present it at the nextmeeting. In a letter to Mason, dated July 27, 1966, Gerchakstated, "The Committee and I urge that however small thisraise is that you complete this so called survey as speedilyas possible and present it to the Union at our nextbargaining meeting scheduled for August 11, 1966. Weassure you that this Union will not hinder the granting ofthiswage increase after we have had an opportunity tostudy it."Parks attended the meeting held on August 11. Gerchakstated that the committee of employees for Jonesboroshould be permitted to participate in the meeting in viewof Parks' presence. The Respondent explained that Parkswas present "because the wage data and factors in theannual review were identical to those in Jonesboro and heshould be a party to these things so he would know whatoccurred in our negotiations when he returned toJonesboro." The Respondent then presented lists for bothStuttgart and Jonesboro, showing the wage increasesarrived at under the annual wage review which were totake effect on August 12. The Respondent also furnishedthe new labor classification wage scale for both Stuttgartand Jonesboro,a statement of job descriptions, and awritten explanation of the policy and practice "concerningthe payment of compensation to employees." The Unionpresented the Respondent with a document signed byGerchak and the members of the Stuttgart committee. Thedocument stated as follows:The Union at this time on August 11 accepts all of thecompany's proposals as discussed today including thewage increase that will be paid 8-12-1966 and isThe same information was furnished to the Union for theJonesboro employees at a meeting held at Jonesboro on July 27ready to consummate into a one year contracteffective today and that shall be in full force andeffect ... until 8-11-1967 and shall automaticallythereafter renew itself for periods ofone year unlesseither party serves written notice on the other not lessthan 60 days before the initial period or anyanniversary of an extension here of its desire toterminate or modify this agreement.The undersignedcommittee has been empowered to consummate thisagreement.The Union droppeditsproposalsfor checkoff, for ageneral wage increase and for the right to file grievanceson the results of the annual wage review. Clark asked whytheUnion was "suddenly changing its position" andaccepting disputed proposals of the Respondent. Gerchakreplied that the Union was interested in negotiating acontract and that he thought that it was "bargaining ingood faith"by accepting the Respondent's proposals.Clarkstated that the Respondent's proposals were "on thebasis of a five year contract" and that he had "somesecond thoughts"on some of the proposals such asseniority.Gerchak met with the Jonesboro committee during thenight of August 11. A telegram, dated August 12 andsigned by Gerchak and members of the committee, wassent to Parks. It contained a similar proposal to thatpresented to the Respondent at the meeting on August 11.On August 25, 1966, Gerchak sent the following letter toMason:6Confirming the Unions offer made on August 11,1966, I submit for your signature two copies of anAgreement prepared by the Union which embraces allproposals submitted by you in a series of contractnegotiations prior to August 11, 1966,and theseproposals were accepted by the Union without changeon that date.Included also are fringe benefits contained in yourbooklet (employment with a purpose) and the Unionnow incorporated them into the agreement. TheUnion offered to accept these existing conditions ofemployment on April 20, 1966, without objection byyou.In addition,the Union has added to the Agreementyour submissions made to us on August 11, 1966.These items as presented are a document which liststhe names of all of your employees on the payroll onthat day together with his classification job title, dateof hire, and his new wage rate and are made a part ofthe agreement.The othersubmissionsmadeby you are thedocuments which contained job description andclassification and the onewhichexplains the factorsusedby youto determine the amount of pay raise anemployee is entitled to in this annual review and youhave indicated that you intend to maintain andcontinue this annual review as a condition ofemployment.This Agreement is for a one year periodbeginning August 11,1966, as described on thesignatory page. Please return one signed copy to mepromptly.Clark sent letters to Gerchak dated August 30, 1966, inwhich he acknowledged receipt of the proposed contractsfor Stuttgart and Jonesboro and stated that they were "not6Also on August 25 Gerchak sent a similar letter to Parks. ARKANSAS RICE GROWERSacceptable to the Company." He stated, "at our nextnegotiating session we will outline the Company's reasonsfor not accepting it."The parties met on September 22 in Stuttgart. Clarkoutlined the Respondent's reasons for not accepting thecontract.His main objection was that "because of thefactors that go into an annual review or a merit reviewwere introduced in this proposed contract" such reviewswould be subject to the grievance procedure. He pointedout that the proposed contract did not cover "workingforemen, physical exams, sub-contracting and overtime."7Clark stated that the Respondent insisted upon the right"to give merit increases at any time." He stated that"whether [the contract] was one year, two years or threeyears, the expiration date should be February 1st." In thisconnection he explained that the Respondent did not wanta contract with a termination date "right in the heart of theharvest season." Clark objected to the fringe benefits setforth in the Union's proposed contract because "theymerely copied, verbatim, the language out of the hand-book" without reference to "interoffice memorandumsexplaining the Company's policy, copies of which [had]been furnished to Mr. Gerchak." Speaking to the membersof the committee, Clark "criticized" the Respondent'smanagement rights clause, and asked them if they knew"how inclusive" the clause was and what they wereaccepting.8 Clark stated that he wanted to change theRespondent's proposals for seniority and grievanceprocedure. At the meeting the Union took the position thatthe only issue was "whether it is a one year contract or afive year contract."The parties met at Jonesboro on September 23. Thepositions of the parties on the Jonesboro contract weresubstantially the same as on the Union's proposed contractfor Stuttgart. The final meeting was held in Stuttgart onNovember 23. Committee members for both Stuttgart andJonesboro were present.When Clark stated that thenegotiations for the two plants should "remain separate,"Gerchak pointed out that Parks previously had attended aStuttgartmeeting. The positions of the parties did notchange at this meeting.The General Counsel contends that (1) the Respondentviolated Section 8(a)(5) of the Act "by refusing, and thendelaying, the furnishing to the Union of data relating torate of pay, wages, and related matters concerning itsemployees"; (2) the Respondent violated the Act "byrefusing to negotiate in good faith with the Unionconcerning the collection of union dues and relatedmatters"; and (3) the Respondent "negotiated with theUnion in bad faith and with no intention of entering intoany final or binding collective bargaining agreement." TheGeneral Counsel does not contend that the Respondentfailed and refused to sign a contract which had beenagreed upon, conceding that there was "no `meeting of theminds' between the parties."The undisputed evidence shows that the Respondent atfirst refused and then delayed the furnishing of requestedinformation to the Union. At the meeting held onMarch 30, the Union requested information on the jobclassifications and rates of pay of the employees. OnApril 6 the Respondent presented to the Union a'Guffintestified that"some" of theabove items"had come upat previous meetings " Gerchaktestifiedto the effect that thesewere new proposals of the Respondent."Clark testifiedto the aboveGerchak testifiedthat Clark told581document which broke down job titles in the four laborclassifications and set forth the range of pay for the jobtitles within those classifications, and requested the Unionto keep the information confidential. This document didnot list the names of any employees or their rates of pay.As related above, Gerchak had about 200 copies made ofthe document and during May some of these copiesappeared at the Respondent's Hazen plant. Clark referredto this incident in his letter of May 30 as a reason for theRespondent's refusal to supply information to the Union.Thereafter, theRespondent supplied the requestedinformation piecemeal, with the last of it presented onAugust 11.In view of the fact that at the meeting held on April 20theUnion indicated that it would agree to theRespondent's oral proposal of April 6 to retain theRespondent's policy of granting wage increases basedupon merit and the annual review, there can be noquestion but that all of the information requested by theUnion was necessary in order for it to bargain intelligentlywith the Respondent on the subject. By its unreasonabledelay in providing the information, the Respondent put theUnion in an impossible bargaining position. The Hazenincident is no defense to this delay. Especially, is this sosince it is undisputed that at the meeting held on June 8Gerchak told the Respondent's representatives that hewas not involved in the distribution at Hazen andexplainedwhy he made copies of the informationfurnished on April 6. Accordingly, in my opinion, theRespondent's delay of about 4 months in furnishing theUnion with requested information tends to show that theRespondent was engaging in delaying tactics, with nointentionofconsummatingacollective-bargainingagreement. That this is the case is confirmed by otherconduct of the Respondent, hereinafter discussed. It alsois found that the Respondent's outright refusals to supplyinformationand subsequent unreasonable delay infurnishing it constitutes separate violations of Section8(a)(5) of the Act.The Union's original contract proposals contained aprovision for checkoff of union dues. The Respondentrejected this proposal on the grounds that an expensivechangein itsIBM machine would be required. TheRespondent also stated that it wasagainstcheckoff "as amatter of principle" since "this was doing the Union'swork." The Union proposedin-plantcollection of dues by alocal representative of the Union during nonworking timeinnonworking areas. This also was rejected by theRespondent on the grounds that it did not want itsemployees "bothered . . . on work time or off work time."The Respondent adhered to this position even though theUnion pointed out that insuranceagentswere permitted inthe plant in order to make collections of insurancepremiums. The only counterproposal of the Respondentwas that the Union could collect dues "on the street" atplantentrances.TheRespondent'sonlyproposalcoveringwageincreases was its oral proposal that its established policybe retained. Its proposal did not provide for a wagereopenerclauseand ineffectproposed that wageincreaseswere subject to the complete discretion ofthe committee thathe doubted"the integrity" of the Union whenit accepted "such an inclusive management rights clause." Clarkdenied that he "attacked the integrityof the Union."299-352 0-70-38 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDmanagement,sincethe Respondent would not agree tohave its decisions in this respect covered by the grievanceprocedure. In fact, Mason made it clear to the Union thatthe Respondent would make its wage adjustments whether"the Union liked it or didn't like it."Here again, as in the case of the delay in furnishinginformation, theRespondent put the Union in animpossiblebargainingposition.After4months ofnegotiations, the Respondent was adamant on its ownproposals and would not accede to any of the Union'sproposals of consequence. If from the start of thenegotiations the Respondent had deliberately planned toblock agreement on contract,it isdifficult to see how itcould have done a better job. Its position on collection ofunion dues and wage increases saw to that. On August 11the Union "surprised" the Respondent. The Union "cavedin" and accepted all of the Respondent's proposals withthe exception of the term of the contract. If theRespondent had been bargaining in good faith, it wouldappear that agreement could have been arrived at quickly.Instead,it ineffect attempted to undermine the Union asthe collective-bargaining representative of the employees.Addressing the employee committee, Clark criticized theRespondent's own proposalon managementrights asbeing weighted to the "advantage" of the Respondent. Healso stated that he was not satisfied with, and wanted tochange, the Respondent's proposals for seniority andgrievance procedure. Under the circumstances, I concludeand find that the Respondent failed to bargain in good faithand that it engaged in surface bargaining with no intentionof entering into final and binding collective-bargainingagreements with the Union for either the Stuttgart or theJonesboroplants.For the abovereasons,Ifind that theRespondent failed and refused to bargain collectively withthe Union as the exclusive bargaining representative of allthe employees in the appropriateunitsin violation ofSection 8(a)(5) and (1) of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of the Respondent set forth in section III,above, occurring in connection with the Respondent'soperations described in section I, above, have a close,intimate, and substantial relationship to trade, traffic, andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow of commerce.V.THE REMEDYIthas been found that the Respondent has engaged incertain unfair labor practices. I shall recommend that itcease and desist therefrom and that it take certainaffirmative action designed to effectuate the policies of theAct.Having found that the Respondent has refused tobargain with the Union in violation of Section 8(a)(5) and (1)of the Act, I shall recommend that the Respondent beordered to bargain with the Union upon request as theexclusive representative of all its employees in theappropriate units concerning rates of pay, wages, hours,and other terms and conditions of employment and, ifunderstandings are reached, embody such understandingsin signed agreements.Upon the basis of the foregoing findings of fact and uponthe entire record in the case, I make the following:CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof Section2(5) of the Act.2.By interfering with,restraining,and coercing itsemployees in the exercise of the rights guaranteed inSection7 of the Act, theRespondent has engaged in unfairlabor practices within the meaning of Section 8(a)(1) of theAct.3.All employees in the production and maintenancedepartments at the Respondent'sStuttgart,Arkansas,facilities,but excluding guards, professional and clericalemployees,and supervisors as defined in the Actconstitutean appropriate unit for the purposes ofcollective bargaining within the meaning of Section 9(b) ofthe Act.4.All production and maintenance employees includingregularpart-timeemployeesattheRespondent'sJonesboro,Arkansas,plant,excludingallguards,professional and clerical employees,and supervisors asdefined in the Act constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection9(b) of the Act.5.The Unionhas been the exclusive representative ofall employees for the purposes of collective bargaining inthe aforesaid unit for the Stuttgart plant on and afterNovember 18, 1965, and in the aforesaid unit for theJonesboro plant on and after March 3, 1966, within themeaning of Section 9(a) of the Act.6.By failing and refusing on and after March 30, 1966,to bargain collectively in good faith with the Union as theexclusiverepresentativeof its employees in theaforestatedappropriateunits,theRespondent hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) and(1) of the Act.7.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and(7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact andconclusions of law and the entire record in the case, Irecommend that the Respondent, its agents, successors,and assigns, shall be ordered to:1.Cease and desist from:(a)Refusing to bargain collectively with respect to ratesof pay, wages, hours of employment, and other terms andconditions of employment with the Union as the exclusiverepresentative of its employees in the appropriate units.(b)Refusing to furnish to the Union pertinent wage andpayroll data.2.Take the following affirmative action which I findwill effectuate the policies of the Act:(a)Upon request, bargain collectively with the Union asthe exclusive representative of the employees in theabove-described appropriate units with respect to rates ofpay, wages, hours of work, and other terms and conditionsof employment, and embody in signed agreements anyunderstandings reached.(b)Upon request, furnish to the Union pertinent wageand payroll data within a reasonably prompt time. ARKANSAS RICE GROWERS583(c)Post at its places of business in Stuttgart andJonesboro,Arkansas, copies of the attached noticemarked "Appendix."9 Copies of said notice, to befurnished by the Regional Director for Region 26, afterbeing duly signed by the Respondent or his authorizedrepresentative,shallbepostedbyRespondentimmediately upon receipt thereof, and be maintained for60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken-byRespondent to insure that said notices are not altered,defaced, or covered by any othermaterial.(d)Notify the Regional Director for Region 26, inwriting, within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.10Y In the event thatthisRecommended Order is adopted by theBoard, the words "a Decision and Order" shall be substituted forthe words "the Recommended Order of a Trial Examiner" in thenotice In the further event that the Board's Order is enforced bya decree of a United States Court of Appeals, the words "a Decreeof the United States Court of Appeals Enforcing an Order" shallbe substituted for the words "a Decision and Order "10 Inthe event that this Recommended Order is adopted by theBoard, this provision shall be modified to read- "Notify saidRegional Director, in writing, within 10 days from the date of thisOrder, what steps Respondent has taken to comply herewith "APPENDIXAFL-CIO, as the exclusive bargaining representativeof all employees in the following units with respect torates of pay, wages, hours of employment, and otherconditions of employment and, if understandings arereached, embody such understandings in signedagreements. The bargaining units are:Allemployees in the production andmaintenance departments at the Arkansas RiceGrowersCooperativeAssociation,Stuttgart,Arkansas, facilities, but excluding all guards,professionalandclericalemployees,andsupervisors as defined in the Act.All production and maintenance employeesincluding regular part-time employees at theArkansas Rice Growers Cooperative Association,Jonesboro, Arkansas, plant, excluding all guards,professionalandclericalemployees,andsupervisors as defined in the Act.WE WILL, upon request, furnish to the above-named labor organization pertinent wage and payrolldata within a reasonably prompt time.All my employees are free to become, remain, or refrainfrom becoming or remaining members of any labororganization.ARKANSAS RICE GROWERSCOOPERATIVE ASSOCIATION(Employer)NOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a TrialExaminer of the National Labor Relations Board and inorder to effectuate the policies of the National LaborRelationsAct,asamended, we hereby notify ouremployees that:WE WILL, upon request, bargain collectively withthe International Union of United Brewery, Flour,Cereal, Soft Drink and Distillery Workers of America,DatedBy(Representative)(Title)This noticemust remainposted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectlywith the Board's Regional Office, 746 FederalOfficeBuilding, 167NorthMain Street,Memphis,Tennessee 38103, Telephone 534-3161.